301 F.2d 557
Emory A. TURNER, Administrator, Estate of Zellie Brown, Deceased, Appellant,v.Edward L. EARLY, Administrator d.b.n., Estate of Francis Brown, Deceased, et al., Appellees.
No. 16755.
United States Court of Appeals District of Columbia Circuit.
Argued March 7, 1962.
Decided March 29, 1962.
Petition for Rehearing En Banc Denied En Banc April 25, 1962.

Miss Diana K. Powell, Washington, D. C., for appellant.
Mr. Edward L. Early for appellee Estate of Francis Brown.
Mr. Thomas J. Egan, Washington, D. C., entered an appearance for appellee National Permanent Savings & Loan Ass'n.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant brought suit seeking to have a certain savings account declared to be the property of his deceased mother's estate. The District Court, after hearing evidence without a jury, made findings of fact and conclusions of law adverse to plaintiff-appellant, and judgment was entered accordingly.


2
In reviewing the record on this appeal, we are satisfied that the findings of fact made by the District Court, Judge Matthews sitting, are not clearly erroneous and that therefore appellee's reliance upon Rule 52(a) Fed.R.Civ.P., 28 U.S. C.A. is justified. The conclusions of law properly followed from the findings of fact. The ensuing judgment for appellee accordingly is


3
Affirmed.